Orders of disposition, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about October 27, 2000, placing the subject child with the Commissioner of Social Services for up to 12 months, after a fact-finding determination that respondent *334neglected the subject child and the child’s four half-siblings, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence showing that respondent inflicted excessive corporal punishment on the children and on one occasion, in their presence, broke down the door to their residence while screaming profanities and threats at their mother (Family Ct Act § 1012 [f] [i] [B]). The children’s out-of-court statements were cross-corroborating (see Matter of Nicole V., 71 NY2d 112, 124 [1987]), and also corroborated by, inter alia, a scar on one of the children’s legs witnessed by the caseworker, and respondent’s plea of guilty to disorderly conduct in connection with the above incident. No basis exists to disturb Family Court’s findings, essentially of credibility, relating to the degree of corporal punishment inflicted. The challenged hearsay testimony of the caseworker was merely cumulative of other evidence offered at the hearing relating to the family’s composition, did not bear directly on the neglect issues, was not relied upon by Family Court in making the finding of neglect, and was otherwise harmless (cf. Matter of Nicole VV., 296 AD2d 608, 613 [2002], lv denied 98 NY2d 616 [2002]). Concur—Nardelli, J.P., Mazzarelli, Saxe, Friedman and Catterson, JJ.